--------------------------------------------------------------------------------

EXHIBIT 10.2
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
BETWEEN:


GRAN TIERRA ENERGY INC., an Alberta corporation (“GTEI”) and Gran Tierra Energy
Inc., a Nevada corporation (“Gran Tierra”)
 
(GTEI and Gran Tierra are collectively referred to herein as, the “Company”)
 
- and -
 
Duncan Nightingale, an individual ordinarily resident in the City of Calgary in
the Province of Alberta
 
(the “Executive”)
 
(collectively referred to as the “Parties”)
 
RECITALS:
 
A.
The Executive has specialized knowledge and valuable skills and experience which
are critical to the management and success of the business.

 
B.
The Company wishes to secure the services of the Executive as the Vice
President, Exploration of the business.

 
C.
The Parties wish to set forth their entire understanding and agreement with
respect to the subject matter herein in its entirety with this Executive
Employment Agreement (the “Agreement”).



THEREFORE, the Parties agree as follows:
 
ARTICLE 1
DUTIES AND RESPONSIBILITIES
1.1 Position
 
The Company confirms the appointment of the Executive to the position of Vice
President, Exploration. The Executive will undertake those duties and
responsibilities set out in Schedule “A” to this Agreement as well as those
duties reasonably assigned to the Executive by the Chief Operating Officer of
the Company. The Executive will report to the Chief Operating Officer. The
parties agree that the relationship between the Company and the Executive
created by this Agreement is that of employer and employee.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2 Other Engagements
 
The Executive shall not engage in any other business, profession or occupation
which would conflict with the performance of his duties and responsibilities
under this Agreement, either directly or indirectly, including accepting
appointments to the boards of other companies without the prior written consent
of the Company.


1.3 Reassignment
 
The Company shall not reassign the Executive to another position within the
Company itself, or to a position within a subsidiary, affiliated or related
corporate entity (“Member Company” or “Member Companies”) or alter the duties,
responsibilities, title, or reporting lines of the Executive or change the
location of the Executive’s employment unless the Executive agrees to such
reassignment or alteration.
 
1.4 Travel
 
The Executive shall be employed at the Company’s location in Calgary, Alberta.
The Executive shall be available for such business related travel as may be
required for the purposes of carrying out the Executive’s duties and
responsibilities. The Executive shall be entitled to business class tickets for
domestic or international travel that exceed more than six hours. The Executive
will be entitled to choose suitable accommodations when traveling on Company
business.
 
ARTICLE 2
TERM OF EMPLOYMENT
 
The Executive’s employment with the Company is for no specified duration and
constitutes at-will employment.  The Executive’s employment may be terminated at
any time by either of the Parties, subject to the provisions of Article 9.
 
ARTICLE 3
BASE SALARY
 
The Executive will be paid an annual salary in the amount of $230,000.00 in
Canadian currency, subject to applicable statutory deductions (the “Base
Salary”). The Executive’s Base Salary will be payable in accordance with Company
practices and procedures as they may exist from time to time. Base Salary will
be reviewed and may be increased on an annual basis by the Company.

 
ARTICLE 4
BONUS
 
4.1Bonus Eligibility
 
The Executive shall be eligible to receive an annual bonus payment in addition
to Base Salary and other compensation for each year of the Executive’s
employment (the “Bonus”) as determined by the Company from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 
4.2 Bonus Payment
 
The Bonus shall be payable within sixty (60) days of the end of the fiscal year,
and will be based upon the Executive’s performance during the preceding year.
 
ARTICLE 5
BENEFITS
 
The Executive shall be entitled to participate in and to receive all rights and
benefits under any life insurance, disability, medical, dental, health and
accident plans maintained by the Company for its employees and for its executive
officers specifically. The Company will continue to pay the Executive’s Base
Salary in the event the Executive becomes disabled until such time as the
Executive begins to receive long-term disability insurance benefits.
 
ARTICLE 6
VACATION
 
The Executive will be entitled to five weeks vacation per year. Payment of all
vacation pay will be at Base Salary. The Executive will arrange vacation time to
suit the essential business needs of the Company. Unused vacation entitlement
will be carried over into the following calendar year to a maximum entitlement
of eight weeks in any one year. On leaving the employment of the Company for
whatever reason, the Company will compensate the Executive for any accrued but
unused vacation entitlement based upon the Executive’s then current Base Salary.
 
ARTICLE 7
STOCK OPTIONS


The Executive will be provided an initial stock options grant 250,000 shares of
the common stock of Gran Tierra Energy Inc., in accordance with the terms and
conditions of the 2007 Gran Tierra Energy Equity Incentive Plan. The stock
options will be priced in accordance with the terms of the plan on the first
date of employment of the Executive with the Company. The Executive will be
eligible to participate in applicable future stock option plans and/or incentive
award plans created by the Company in accordance with their terms and
conditions.
 
ARTICLE 8
PERQUISITES AND EXPENSES
 
The Company recognizes that the Executive will incur expenses in the performance
of the Executive’s duties. The Company shall reimburse the Executive for any
reasonable out of pocket expenses incurred in the course of employment.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 9
 
TERMINATION OF EMPLOYMENT
 
9.1 Termination Without Notice
 
This Agreement and the Executive’s employment with the Company may be
terminated, without the Company being obligated to provide the Executive with
advance notice of termination or pay in lieu of such notice, whether under
contract, statute, common law or otherwise, in the following circumstances:
 
           (a)          Voluntary Resignation
 
In the event the Executive voluntarily resigns, except where the Executive
resigns for Good Reason as provided for in this Agreement, the Executive will
give a minimum of ninety (90) days’ advance written notice to the Company. The
Executive will not be entitled to receive any further compensation or benefits
whatsoever other than those which have accrued up to the Executive’s last day of
active service with the Company. The Company may, at its discretion, waive in
whole or in part such notice with payment in lieu to the Executive;
  
(b)          Cause
 
"Cause" is defined as any of the following:


(a) conviction of, or plea of nolo contendere to, a felony;


(b) participation in a fraud against the Company;


(c) participation in an act of dishonesty against the Company intended to result
in your personal enrichment;


(d) willful material breach of the Company's written policies;


(e) intentional significant damage to the Company's property by you;


(f) material breach of this Agreement; or


(g) conduct by you that, in the good faith and reasonable determination of the
Board, demonstrates gross unfitness to serve provided that in such event, the
Company shall provide notice to you describing the nature of the gross unfitness
and you shall thereafter have ten (10) days to cure such gross unfitness if such
gross unfitness is capable of being cured.


 
4

--------------------------------------------------------------------------------

 
 
9.2 Termination by the Company without Cause



 
The Company may terminate the Executive’s employment without Cause at any time
by providing the Executive with a separation package (the “Separation Package”)
equal to one years’ Total Cash Compensation.


“Total Cash Compensation” is defined as the annualized amount of Base Salary
plus Bonus Payment for the prior 12-month period.
 
The Separation Package shall be payable in a lump sum within thirty (30) days of
termination.


9.3Termination by the Executive for Good Reason.


Should the Executive terminate his employment for Good Reason, as hereinafter
defined, he shall receive the Separation Package set out in section
9.2.  Failure of the Executive to terminate his employment on the occurrence of
any event which would constitute Good Reason shall not constitute waiver of his
right under this section 9.3.  Notwithstanding the foregoing, the Executive may
terminate his employment for Good Reason so long as the Executive tenders his
resignation to the Company within thirty (30) days after the occurrence of the
event that forms the basis for the resignation for Good Reason; provided,
however, that the Executive must provide written notice to the Company
describing the nature of the event that the Executive believes forms the basis
for the resignation for Good Reason, and the Company shall thereafter have ten
(10) days to cure such event.


“Good Reason” is defined as the occurrence of any of the following without the
Executive’s express written consent:


 
(a)
an adverse change in the Executive’s position, titles, duties or
responsibilities (including new, additional or changed formal or informal
reporting responsibilities) or any failure to re-elect or re-appoint him to any
such positions, titles, duties or offices, except in connection with the
termination of his employment for Cause;



 
(b)
a reduction by the Company of the Executive’s Base Salary except to the extent
that the annual base salaries of all other executive officers of the Company are
similarly reduced or any change in the basis upon which the Executive’s annual
compensation is determined or paid if the change is or will be adverse to the
Executive except that an award of annual performance bonuses by the Company’s
Compensation Committee (and approved by the Board of Directors) are
discretionary and in no instance shall be considered adverse to Executive if
such performance bonus is reduced from a prior year or if an annual performance
bonus is not paid;



 
(c)
a Change in Control (as defined below) of the Company occurs; or



 
(d)
any breach by the Company of any material provision of this Agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
A “Change in Control” is defined as:
 
(a) a dissolution, liquidation or sale of all or substantially all of the assets
of the Company;
 
(b) a merger or consolidation in which the Company is not the surviving
corporation;
 
(c) a reverse merger in which the Company is the surviving corporation but the
shares of the Company’s common stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise; or


(d) the acquisition by any person, entity or group within the meaning of Section
13(d) or 14(d) of the Exchange Act, or any comparable successor provisions
(excluding any employee benefit plan, or related trust, sponsored or maintained
by the Company or any affiliate of the Company) of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
comparable successor rule) of securities of the Company representing at least
fifty percent (50%) of the combined voting power entitled to vote in the
election of directors.
 
ARTICLE 10
NON-COMPETITION AND CONFIDENTIALITY
 
10.1 Non-Competition
 
The Executive recognizes and understands that in performing the duties and
responsibilities of his employment as outlined in this Agreement, he will be a
key employee of the Company and will occupy a position of high fiduciary trust
and confidence, pursuant to which he has developed and will develop and acquire
wide experience and knowledge with respect to all aspects of the services and
businesses carried on by Gran Tierra and its Member Companies and the manner in
which such businesses are conducted. It is the expressed intent and agreement of
the Executive and of the Company that such knowledge and experience shall be
used solely and exclusively in the furtherance of the business interests of Gran
Tierra and its Member Companies and not in any manner detrimental to them. The
Executive therefore agrees that so long as he is employed by the Company
pursuant to this Agreement he shall not engage in any practice or business in
competition with the business of Gran Tierra or any of its Member Companies.
 
10.2 Confidentiality
 
The Executive further recognizes and understands that in the performance of his
employment duties and responsibilities as outlined in this Agreement, he will be
a key employee of the Company and will become knowledgeable, aware and possessed
of all confidential and proprietary information, know-how, data, strategic
studies, techniques, knowledge and other confidential information of every kind
or character relating to or connected with the business or corporate affairs and
operations of Gran Tierra and its Member Companies and includes, without
limitation, geophysical studies and data, market data, engineering information,
shareholder data, client lists, compensation rates and methods and personnel
information (collectively “Confidential Information”) concerning the business of
Gran Tierra and its Member Companies. The Executive therefore agrees that,
except with the consent of the Board, he will not disclose such Confidential
Information to any unauthorized persons so long as he is employed by the Company
pursuant to this Agreement and for a period of 24 months thereafter; provided
that the foregoing shall not apply to any Confidential Information which is or
becomes known to the public or to the competitors of Gran Tierra or its Member
Companies other than by a breach of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
10.3 Following Termination of Agreement
 
Subject to this provision and without otherwise restricting the fiduciary
obligations imposed upon, or otherwise applicable to the Executive as a result
of the Executive having been a key employee of the Company, the Executive shall
not be prohibited from obtaining employment with or otherwise forming or
participating in a business competitive to the business of the Company after
termination of this Agreement and the Executive’s employment with the Company.
 
ARTICLE 11
CHANGES TO AGREEMENT
 
Any modifications or amendments to this Agreement must be in writing and signed
by all Parties or else they shall have no force and effect.  Notwithstanding the
foregoing, the Company may assign this agreement to a Member Company, without
the consent of the Executive.
 
ARTICLE 12
ENUREMENT
 
This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors and assigns, including without limitation, the
Executive’s heirs, executors, administrators and personal representatives.
  
      ARTICLE 13
GOVERNING LAW
 
This Agreement shall be construed in accordance with the laws of the Province of
Alberta and the laws of Canada applicable therein.


 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 14
NOTICES
 
14.1 Notice to Executive
 
Any notice required or permitted to be given to the Executive shall be deemed to
have been received if delivered personally to the Executive or sent by courier
to the Executive’s home address last known to the Company.
 
14.2 Notice to Company
 
Any notice required or permitted to be given to the Company shall be deemed to
have been received if delivered personally to, sent by courier, or sent by
facsimile to:
 
Gran Tierra Energy Inc.
300, 611-10th Avenue S.W.
Calgary, Alberta, Canada, T2R 0B2
Fax: (403) 265-3242
Attn:  Chief Operating Officer
 
ARTICLE 15
WITHHOLDING
 
All payments made by the Company to the Executive or for the benefit of the
Executive shall be less applicable withholdings and deductions.
 
ARTICLE 16
INDEPENDENT LEGAL ADVICE
 
The Executive acknowledges that the Executive has been advised to obtain
independent legal advice with respect to entering into this Agreement, that he
has obtained such independent legal advice or has expressly deemed not to seek
such advice, and that the Executive is entering into this Agreement with full
knowledge of the contents hereof, of the Executive’s own free will and with full
capacity and authority to do so.


 ARTICLE 17
 
         BACKGROUND CONFIRMATION
 
The Employee recognizes and acknowledges that this Employment Agreement is
conditional on the company receiving clearance to its satisfaction of the
employment and education background checks conducted by First Advantage (release
form attached).
 
 
8

--------------------------------------------------------------------------------

 
 
 IN WITNESS OF WHICH the Parties have duly executed this Agreement as of the
date set forth below, with an effective date as of July __ 2009.
 
GRAN TIERRA ENERGY INC., an Alberta
corporation
GRAN TIERRA ENERGY INC., a Nevada
corporation
          By:  /s/Dana Coffield By:  /s/Dana Coffield     Name: Dana Coffield  
Name : Dana Coffield     Title:   President and CEO   Title : President and CEO
    Date: July 29, 2009   Date: July 29, 2009                 EXECUTIVE        
                  By:  /s/ Duncan Nightingale         Duncan Nightingale        
Date: July 30, 2009  

 

 
SIGNED, SEALED & DELIVERED
In the presence of:
 
 /s/ [illegible]
________________________________                                      
                     
                         Witness                                            
 
 
9

--------------------------------------------------------------------------------

 


SCHEDULE A


VICE PRESIDENT, EXPLORATION


Duties & Responsibilities
 
 
·
Responsible overall for design, implementation and evaluation of the company’s
explorations programsconsistent with the Gran Tierra Energy’s strategic plan;

 
·
Responsible for providing guidance and leadership to the geoscience team in the
Calgary Office;

 
·
Also responsible for providing guidance and leadership (on a “dotted line”
reporting relationship basis), to the most senior employee responsible for
exploration in Colombia, Argentina, Peru Brazil, and other operating
environments involving Gran Tierra Energy;

 
·
Participate with the executive management team in developing and executing
strategic plans, and new venture initiatives in support of the strategic plan;

 
·
Participate in new venture evaluations, including corporate acquisitions and
mergers, asset acquisitions, and acreage awards from host governments;

 
·
Provide leadership to direct reports and associates inside and outside the
company by exhibiting the highest standard of personal ethics and integrity.

 

10

--------------------------------------------------------------------------------